Opinion by
Cline, J.
The record showed that gum locust bean powder was contained in linen bags, two bags being packed in a wooden case marked “Product of Spain,” no marking appearing on the bags. The importer sells the merchandise in this country by the case or some times it is emptied into kegs and sold that way. Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) was held not to apply. On the authority of United States v. Monteverde (C. A. D. 2), Abstract 39517, and Lorillard v. United Stales (24 C. C. P. A. 90, T. D. 48412) the protest was overruled.